UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6509


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN LAVOUR TWITTY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:98-cr-00826-CMC-1)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Lavour Twitty, Appellant Pro Se.    Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven    Lavour     Twitty       appeals    the     district     court’s

orders denying his motions for a reduction of sentence under 18

U.S.C.    § 3582(c)(2)         (2006)     and     for   reconsideration.         Twitty

pleaded    guilty       to    one   count       of    possession    with      intent    to

distribute      and     distribution       of     cocaine   and     cocaine     base    in

violation of 21 U.S.C.              § 841(a)(1) (2006).             He is currently

serving     the       statutory      maximum          sentence     of     240    months’

imprisonment for that offense.                   But for that statutory maximum,

the low end of Twitty’s Guidelines range both before and after

Amendment      750    exceeded      240   months.         Therefore,      the   district

court    properly       found    that     Amendment       750     had    no   effect    on

Twitty’s Guidelines range.                Accordingly, we affirm the district

court’s orders.              We dispense with oral argument because the

facts    and    legal    contentions       are       adequately    presented     in    the

materials      before     the    court     and       argument    would    not   aid    the

decisional process.



                                                                                AFFIRMED




                                             2